Citation Nr: 1047473	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO. 09-23 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2003 to January 
2008.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Appellant if 
further action is required.


REMAND

On his July 2009 VA Form 9, the Veteran requested a local hearing 
before a Veterans Law Judge. In September 2010, he was sent a 
letter at a Lake Waverly address regarding his hearing, but it 
was returned as not a valid address. In October 2009, he was sent 
a letter at a Baymeadows address, and it was returned as not a 
valid address. The Veteran has been homeless in the past and may 
be homeless now. A VA medical center record indicated an address 
for Everybody's Tabernacle in Clearwater, Florida. The hearing 
letter should be re-sent to the Veteran at this address.

Accordingly, the case is REMANDED for the following action:

1. Attempt to contact the Veteran at the 
Everybody's Tabernacle address and via any 
telephone number on file.

2. If the Veteran responds to any attempt of 
contact, schedule the Veteran for a local 
hearing before a Veterans Law Judge.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


